DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on August 19, 2022
Claims 1, 9, 11, 13 and 15 have been amended.
Claim 17 has been canceled.
Claims 1-16 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
 Response to Amendments
Applicant’s amendments to claims 1, 9, 11, 13 and 15 have been considered.  Claim 11 was filed on July 18, 2022 as “Previously Presented”, but contains amendments. Corresponding correction is requested.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0168259 A1 Miller et al. in view of US 2012/0320214 A1 Kundu et al. further in view of Eriko (JP2021-012627A).

Regarding claim 1, Miller discloses a weighing system in a retail grocer environment (Miller Abstract, scale for weighing, Para. [0001] weighing in a grocery environment), comprising: a scale device with a weighing station and a scale device controller associated with the weighing station for determining a price of an item based upon the item weight (Miller Para. [0008] scale at a weighing station, the controller calculates a price for the weighted item), wherein the scale device further includes a first wireless transmitter/receiver associated with the scale controller (Miller Para. [0008] connected to a controller, which is wirelessly connected to the remote interface link); a wireless communication module for a scale operator (Miller Para. [0013] one or more remote PCs connected over the internet), the wireless communication module including a display screen, a module controller with a memory, at least one operator control input and a second wireless transmitter/receiver (Miller Para. [0023] the console described are displays, included with remote PC; Para. [0010] the remote interface contains a PC, which has a processor and memory, and may be wirelessly connected to scales); (ii) selectively send messages to the wireless communication module upon identification of certain scale device events, each wireless message including at least scale device identification data and scale device event data (Miller Para. [0029-0030] a session ID is created, and it starts a queue for messages; Para. [0049] the remote PC may monitor the scale and receive information about the device and event); wherein, in the operating mode of the wireless communication module, the module controller is configured such that, upon receipt of each wireless  message from the scale device, the message is loaded into a FIFO queue in the memory (Miller Para. [0039] errors come through the app, and the message if either removed when a user corrects, stays, or is corrected by remote PC, then the error is removed and the next condition is chosen from a list of outstanding error); wherein, in the operating mode of the wireless communication module, the module controller is configured such that, upon triggering of the operator control input, a next message in the FIFO queue is presented on the display screen (Miller Para. [0039] errors come through the app, and the message if either removed when a user corrects, stays, or is corrected by remote PC, then the error is removed and the next condition is chosen from a list of outstanding error).

Miller fails to explicitly disclose the wireless communication module of a scale operator is portable and carried by a scale operator.

Kundu is in the field of alerting store personnel (Kundu Abstract, alerting store personnel within a retail environment) and teaches the wireless communication module of a scale operator is portable and carried by a scale operator (Kundu Para.
[0020] the computer system may be a handheld computer). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wireless communication module of Miller, to be portable and carried by a scale operator. The motivation for doing so would be to perform corrective action in real time (Kundu Para. [0044] personnel may be able to react in real time).

The combination Miller/Kundu fails to explicitly disclose that the initiation of operation is completed without human intervention and that the devices are connected by range communication, however Eriko in at least paragraph 0139 evidences that connecting a portable terminal and a weighting device using short-range wireless communication without human intervention is known in the art.

wherein the wireless communication module includes an operating mode in which the module controller is configured to automatically, and without scale operator initiation, operate the second wireless transmitter/receiver to wirelessly communicate a distinct identifier specific to the wireless communication module such that the scale device can identify the wireless communication module and log the wireless communication module as being in range for wireless communication; (see at least paragraph 0139).

wherein the scale device includes an operating mode in which the scale device controller is configured to: (i) monitor the first wireless transmitter/receiver and, upon receipt of the distinct identifier, log the wireless communication module as available for communications (see at least paragraph 0139).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Miller/Kundu with the teachings in Eriko. The motivation for doing so would be to pair a scale and a mobile terminal without human intervention to improve efficiency (Eriko paragraphs 0002 and 0139).

Regarding claim 7, modified Miller teaches the weighing system of claim 1, wherein, in the operating mode of the wireless communication module, when a given next message in the FIFO queue is presented on the display screen, the preceding message is eliminated from the FIFO queue (Miller Para. [0039] errors come through the app, and the message if either removed when a user corrects, stays, or is corrected by remote PC, then the error is removed and the next condition is chosen from a list of outstanding error).

Regarding claim 8, modified Miller teaches the weighing system of claim 1, wherein, in the operating mode of the wireless communication module, the module controller is configured to operate the second wireless transmitter/receiver to wirelessly communicate, along with the distinct identifier, data indicating a number of messages in the FIFO queue that have not yet been presented on the display screen (Miller Para. [0039] errors come through the app, and the message if either removed when a user corrects, stays, or is corrected by remote PC, then the error is removed and the next condition is chosen from a list of outstanding error; a list is made of errors, and identified to user).


Regarding claim 9, modified Miller teaches the weighing system of claim 1, wherein the scale device controller is configured such that each wireless message sent to the wireless communication module also includes timestamp data, wherein the module controller is configured such that each message from the FIFO queue that is presented on the display screen includes display of the timestamp data (Miller Para. [0025] the session contains the date and time of the query).

Regarding claim 10, modified Miller teaches the weighing system of claim 9, wherein the scale device is either a stand-alone scale or part of a weigh/wrap device (Miller Para. [0018] the scale system may be attached to a wrap device), wherein the scale device controller is configured to identify two or more of the following scale events and to send a message to the wireless communication module indicating such identified scale events: (i) scale device out of label stock; (ii) scale device out of film; (iii) scale device out of level; (iv) scale device printhead issue; (v) scale device network connectivity status; (vi) scale device customer queue size; (vii) receipt of a retail grocer or customer help desk originated message for the scale operator; or (viii) scale device not zero or out of zero maintenance zone (Miller Para. [0016] the scale may enter service mode, in which correction to the label may be needed).

Regarding claim 11, modified Miller teaches the weighing system of claim 9, wherein the scale device controller is configured to operate such that, if a given scale device event associated with a wireless message previously sent to the wireless communication device is later addressed or solved, the scale device controller operates the first wireless transmitter/receiver to send a wireless updated message to the wireless communication module identifying that the given scale device event has been addressed or solved (Miller Para. [0039] errors come through the app, and the message if either removed when a user corrects, stays, or is corrected by remote PC, then the error is removed and the next condition is chosen from a list of outstanding error).

5. Claims 2-6, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0168259 A1 Miller et al. in view of US 2012/0320214 A1 Kundu et al. further in view of Eriko (JP2021-012627A), further in view of US 2010/0106588A1 Jones et al.

Regarding claim 2, modified Miller teaches the weighing system of claim 1. Miller fails to explicitly disclose wherein the display screen of the wireless communication module is a low power consumption bistable display device, such as e-paper. Jones is in the field of a display system in a retail environment (Jones Abstract, displaying information) and teaches wherein the display screen of the wireless communication module is a low power consumption bistable display device, such as e-paper (Jones Para. [0001] display system includes a low power bistable device). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the display screen of Miller with the bistable display of Jones. The motivation for doing so would be to minimize power usage and increase battery life (Jones Para. [0001] power usage minimized).

Regarding claim 3, modified Miller teaches the weighing system of claim 2, wherein the memory of the module controller is a flash memory (Miller Para. [0008] the computer memory may be a flash memory).

Regarding claim 4, modified Miller teaches the weighing system of claim 3. Miller fails to explicitly disclose wherein, the wireless communication module includes a standby mode and, in the standby mode, a last message presented on the display screen
remains active for viewing. Jones teaches wherein, the wireless communication module includes a standby mode and, in the standby mode, a last message presented on the display screen remains active for viewing (Jones Para. [0055-0056] the display is in standby mode until a new image needs to be displayed). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wireless communication module of Miller with the standby mode of Jones. The motivation for doing so would be to aid in battery conservation (Jones Para. [0056)). 

Regarding claim 5, modified Miller teaches the weighing system of claim 4, wherein the flash memory also stores the distinct identifier and/or other data identifying the scale operator carrying the wireless communication module (Miller Para. [0024] the entire system provides a start-up process, in which each primary, secondary and remote console is given an identify, and therefore each console will be easily identified), wherein, the wireless communication module, the module controller is configured such that an initial triggering of the operator control input places the wireless communication module into the operating mode and causes the distinct identifier and/or the other data identifying the scale operator to be presented on the display screen (Miller Para. [0029-0030] the scale may have a trigger event to start a process; Fig. 20, the operator may enter their ID information, and then mode is displayed). 

Miller fails to explicitly disclose the wireless communication module in standby mode. Jones teaches the wireless communication module in standby mode (Jones Para. [0055- 0056] the display is in standby mode until a new image needs to be displayed). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wireless communication module of Miller with the standby mode of Jones. The motivation for doing so would be to aid in battery conservation (Jones Para. [0056)).

Regarding claim 6, modified Miller teaches the weighing system of claim 5, wherein the flash memory also stores data identifying a retail grocer in which the weighing system is located, wherein, in the standby mode of the wireless communication module, the module controller is configured such that the initial triggering of the operator control input causes the data identifying the retail grocer to be presented on the display screen (Miller Para. [0008] the location of the scale is determined; Fig. 9, the display may indicate the operation and information relating to the scale event).

Regarding claim 12, modified Miller teaches the weighing system of claim 1. Miller fails to explicitly disclose wherein the wireless communication module includes an accelerometer, and the module controller is configured such that, in the operating mode, if the accelerometer fails to indicate module motion for a predetermined time period, the controller places the wireless communication module into a standby mode in order to save power. Jones teaches wherein the wireless communication module includes an accelerometer, and the module controller is configured such that, in the operating mode, if the accelerometer fails to indicate module motion for a predetermined time period, the controller places the wireless communication module into a standby mode in order to save power (Jones Para. [0233] the system includes an accelerometer, and when in specific scenarios may send messages to employees; it would have been an
obvious parallel to use the accelerometer information to implement standby mode). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weighing system of Miller with the accelerometer of Jones. The motivation for doing so would be to use a variety of ways to identify standby mode, which would increase the battery life (Jones Para. [0056]).

Regarding claim 14, modified Miller teaches the method of claim 13, wherein the memory of the module controller is a flash memory (Miller Para. [0008] the computer memory may be a flash memory), and wherein the message queue is a FIFO queue (Miller Para. [0039] errors come through the app, and the message if either removed when a user corrects, stays, or is corrected by remote PC, then the error is removed and the next condition is chosen from a list of outstanding error). 

Miller fails to explicitly disclose wherein the display screen of the wireless communication module is a low power consumption bistable display device. Jones teaches wherein the display screen of the wireless communication module is a low power consumption bistable display device (Jones Para. [0001] display system includes a low power bistable device). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the display screen of Miller with the bistable display of Jones. The motivation for doing so would be to minimize power usage and increase battery life (Jones Para. [0001] power usage minimized). 

Regarding claim 15, modified Miller teaches the method of claim 14, wherein the scale device operates such that each wireless message sent to the wireless communication module includes timestamp data (Miller Para. [0025] the session contains the date and time of the query),  wherein the wireless communication module operates such that each message from the FIFO queue that is presented on the display screen includes the scale device identification data, the scale device event data and the timestamp data (Miller Para. [0029-0030] a session ID is created, and it starts a queue for messages; Para. [0049] the remote PC may monitor the scale and receive information about the device and event),

Regarding claim 16, modified Miller teaches the method of claim 13. Miller fails to explicitly disclose wherein the wireless communication module includes an accelerometer and is battery powered, wherein the wireless communication module operates such that, if the accelerometer does not indicate module motion for a predetermined time period, the wireless communication module is placed into a standby mode to reduce power consumption, and in the standby mode the wireless communication module no longer receives and stores messages from the scale device. Jones teaches wherein the wireless communication module includes an accelerometer and is battery powered, wherein the wireless communication module operates such that, if the accelerometer does not indicate module motion for a predetermined time period, the wireless communication module is placed into a standby mode to reduce power consumption, and in the standby mode the wireless communication module no longer receives and stores messages from the scale device (Jones Para. [0233] the system includes an accelerometer, and when in specific scenarios may send
messages to employees; it would have been an obvious parallel to use the accelerometer information to implement standby mode). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weighing system of Miller with the accelerometer of Jones. The motivation for doing so would be to use a variety of ways to identify standby mode, which would increase the battery life (Jones Para. [0056]).

As per claim 13, claim 13 recite substantially similar limitations to claim 1 and is therefore rejected using the same art and rationale set forth above.    
	





					   Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISSE Y ORTIZ ROMAN whose telephone number is (571)270-5506. The examiner can normally be reached Monday-Thursday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISSE Y ORTIZ ROMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687